Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/868,527 filed on May 6, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on January 11, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on October 13, 2021.  Applicant has amended claims 1, 5-6, 11-12, 14-17 and 19-20. Claims 1-20 are currently pending.

Response to Arguments
Applicant's after-final arguments/remarks filed on January 11, 2022 have been fully considered.
On p. 6 of applicant’s arguments/remarks filed on January 11, 2022, applicant has argued that:
“Applicant respectfully submits that Syllaios is silent regarding a pixel for an image sensor comprising “a floating diffusion of the pixel that is shared by the microbolometer sensor portion and the visible image sensor portion, the microbolometer sensor portion and the visible image sensor portion being controlled to selectively output the signal corresponding to the IR image or the signal corresponding to the visible image to the floating diffusion.” 
Without conceding to applicant’s arguments regarding what Syllaios’ disclosures includes and what it lacks, applicant’s argument is directed to the amended version of the claim entered on January 11, 2022, requiring a new search and new grounds for rejection to demonstrate that there exist other prior art that explicitly discloses structures involving “floating diffusion of pixels” which is outlined in the Office action that appears below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.

Claims 1, 3-6, 12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Syllaios et al., US 2007/0170359 A1 (Syllaios) in view of Shimasaki et al., US 2017/0328776 A1 (Shimasaki).
With respect to claim 1, Syllaios discloses a pixel [FIG. 2 – ref. to cells] for an image sensor [abstract – ref. to FPA (focal plane array)], comprising: a microbolometer sensor portion [par. 15] that outputs a signal corresponding to an infrared (IR) image sensed by the microbolometer sensor portion [par. 15 – ref. to “systems and methods may be employed to simultaneously image in the visible spectrum and infrared a floating diffusion of the pixel that is shared by the microbolometer sensor portion and the visible image sensor portion, the microbolometer sensor portion and the visible image sensor being controlled to selectively output the signal corresponding to the IR image or the signal corresponding to the visible image to the floating diffusion. But Syllaios discloses a floating diffusion of the pixel that is shared by the microbolometer sensor portion and the visible image sensor portion, the microbolometer sensor portion of the visible image sensor being controlled to selectively output the signal corresponding to the IR image or the signal corresponding to the visible image to the floating diffusion [par. 202]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Syllaios with Shimasaki with the motivation to devise a stacked image sensor wherein the collected signal charges are temporarily accumulated in a floating diffusion within a unit pixel [par. 202]. 
With respect to claim 3, Syllaios in view of Shimasaki discloses most of the limitations of the claim and further discloses wherein the visible image sensor portion comprises a photodiode [abstract, par. 15 – ref. to capturing image in the visible spectrum]. 
 [FIGS. 2 and 4A, par. 73].
With respect to claim 5, Syllaios in view of Shimasaki discloses most of the limitations of the claim and further discloses wherein the array of pixels comprises one or more additional pixels comprising: a microbolometer sensor portion that outputs a signal corresponding to an IR image sensed by the microbolometer sensor portion of the additional pixel [abstract – ref. to dual-band FPA, FIGS. 2 and 4A, par. 73]; a visible image sensor portion that outputs a signal corresponding to a visible image sensed by the visible image sensor portion of the additional pixel [FIGS. 4A-4C, par. 74], and Shimasaki discloses the floating diffusion shared by the microbolometer sensor portion and the visible image sensor portion of the additional pixel [par. 202], and Syllaios discloses the microbolometer sensor portion and the visible image sensor portion of the additional pixel being controlled to selectively output to the floating diffusion of the additional pixel the signal corresponding to the IR image sensed by the microbolometer sensor portion of the additional pixel or the signal corresponding to the visible image sensed image sensed by the visible image sensor portion of the additional pixel [par. 103, FIGS. 15-17 – see comments in the Office action dated October 13, 2021 and also Response to Arguments mailed on October 13, 2021]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Syllaios with Shimasaki with the same motivation as noted in the rejection of claim 1.


an output path that is shared with a visible image sensor portion of at least one additional pixel, the visible image sensor portion of the additional pixel outputting a signal corresponding to a visible image sensed by the visible image sensor portion of the additional pixel [par. 58, FIGS. 1 and 5 – ref. to “the ROIC may be configured to detect signals representative of visible radiation from each detector element 21 in the focal plane array 12, to integrate the thermally induced electrical signals from each detector element 21 in the focal plane array 12, and to multiplex the signals off the array with the appropriate signal conditioning and processing, e.g., as shown in FIG. 5 with signals provided to column multiplexer (column MUX) via input pad 205” noting that multiplexing of the signal representing visible radiation and the thermally induced signal means that the two aforementioned signals are controlled to be output on a shared signal lines in a time-multiplexed fashion], and wherein the output path being further controlled to selectively output the signal corresponding to the IR image, the signal corresponding to the visible image of the visible image sensor portion of the pixel [par. 58, FIGS. 1 and 5 – see the explanation in the above], or the signal corresponding to a visible image of the visible image sensor portion of the additional pixel [the conjunction “or” makes it optional for prior art reference to disclose the part of the claim that follows said conjunction].
With respect to claim 12, the claim is drawn to an image sensor comprising limitations that are commensurate in scope with steps of limitations of claims 1 and 5. Therefore, claim 12 is rejected for the same reasons of anticipation as noted in the above rejection of claims 1 and 5.

With respect to claim 18, Syllaios in view of Shimasaki discloses most of the limitations of the claim and further discloses wherein the pixel comprises one pixel of an array of pixels [FIGS. 2 and 4A, par. 73].
With respect to claim 20, Syllaios in view of Shimasaki discloses most of the limitations of the claim and further discloses wherein the output path is shared with at least one additional pixel [par. 103, FIGS. 15-17 – see explanation under the rejection of claim 1].

Claim Rejections - 35 USC § 103
Claims 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Syllaios and Shimasaki, as applied to claim 1, and further in view of Li et al., US 2007/0272864 A1 (Li).
With respect to claim 2, Syllaios and Shimasaki, in combination discloses most of the limitations of the claim as noted in the above rejection of claim 1. But Syllaios and Shimasaki, alone or in combination, do not explicitly disclose wherein the microbolometer sensor portion comprises a capacitive microbolometer sensor. However, Li discloses wherein the microbolometer sensor portion comprises a capacitive microbolometer sensor [abstract, FIG. 2A, par. 34 – while Li shows the structure of a more complex, double-layer capacitive microbolometer, devising a single-layer capacitive microbolometer using Li would have been obvious to a person of 
With respect to claim 9, Syllaios and Shimasaki, in combination discloses most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Li discloses wherein a capacitance of the microbolometer sensor portion varies based on an amount of IR energy absorbed by the microbolometer sensor portion [FIG. 2A, par. 34 – ref. to “metal layers on both top and bottom cantilever beams face each other, resulting in the IR irradiation to be absorbed on differently facing surfaces causing the top and bottom cantilevers to deflect in opposite directions, thus enabling a large change of the top sensing capacitor”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.
With respect to claim 13, the claim is drawn to an image sensor performing a series of steps that are commensurate in scope with steps of combination of claim 2. Therefore, claim 13 is rejected for the same reasons of obviousness as noted in the above rejection of claim 2.




Allowable Subject Matter
Claims 7-8, 10-11, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, found as a result of a search including Syllaios, Li, Ruther et al., US 2021/0003454 A1, Frank et al., 2014/0112537 A1, Tew et al., US 4,686,373 A, alone or in combination with one another or other prior art (see Notice of Reference Cited and Search Report) fail to disclose the limitations of dependent claims 7, 8 or 10.  Claim 11 depends from claim 10 and is, therefore, objected to for the above-mentioned reason. The same applied to limitations of dependent claims 14-16 and 19.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Ruther et al., US 2021/0003454 A1, discloses system and method for calibrating imaging systems.
Tew et al., US 4,686,373 A, discloses infrared imager.
Frank et al., 2014/0112537 A1, US 20070236595 A1, discloses system and method for intelligent monitoring of thoroughfares using thermal imaging.
McCormack et al., US 4,142,296 A, discloses ferroelectric imaging system.
Schmidt et al., US 2009/0050806 A1, discloses visible light and IR combined camera.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485